DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
While the species election made in the response filed on 12 January 2021 is acknowledged, the pending claims as amended below are allowable, and so the species restriction set forth in the Office action mailed on 13 November 2020 has been reconsidered pursuant to MPEP § 821.04(a). The species restriction is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric J. Sosenko on 17 February 2021.

The application has been amended as follows: 

1.	(Currently Amended)  A method for fabricating a container, the method comprising the steps of:
providing a substantially tubular preform defining a preform cavity in communication with a mouth disposed at an open end of the preform;
preheating the preform[ to increase the temperature of the preform to[ a thermoplastic resin forming the preform;
positioning the preform in fluid communication with a nozzle of an injection head in an expansion zone disposed adjacent to the nozzle and about a longitudinal axis of the injection head,[ the expansion zone configured to accommodate the preform therein;
injecting a volume of an injection liquid from the injection head into the preform cavity of the preform while the preform is in the expansion zone;
while in the expansion zone, expanding the preform[ by free blowing with the injection liquid; and
concurrently with the injecting step and the expanding step, heating the preform by energizing a plurality of infrared-emitting elements disposed circumferentially and symmetrically about the preform, disposed with each of the elements extending along a respective axis thereof which is arranged either parallel to and about the longitudinal axis or about a rotational center of the expansion zone and perpendicular to the longitudinal axis, and projecting infrared radiation into the expansion zone.

9.	(Currently Amended)  The method according to claim 1, wherein the heating step includes[ tailoring the irradiation of the preform[ and during the expanding step[

10.	(Currently Amended)  The method according to claim 1, wherein the preheating step includes creating a temperature gradient over the preform, and the heating step includes maintaining the temperature gradient[

14.	(New)	   The method according to claim 1, wherein the infrared-emitting elements are grouped into a plurality of arrays, the arrays being disposed at substantially equiangular intervals about the longitudinal axis.

15.	(New)	   The method according to claim 1, wherein the infrared-emitting elements are disposed substantially equidistant from the surface of the container being formed and are disposed at substantially equal intervals about the longitudinal axis.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to perform free-blowing of a preform, including subsequent to preheating by means of heating elements and by means of an injection head, and while it is generally known for blow molding to be performed using liquid, and for a heating zone to comprise heating elements disposed circumferentially and symmetrically about a preform being heated, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed preform is provided, preheated, and positioned as claimed, with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742